Citation Nr: 1231694	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depressive disorder symptoms.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Gretna, Louisiana.  The Veteran's claim was also denied by the RO in a March 2008 rating decision, of which the Veteran was notified in correspondence dated April 7, 2008.  In correspondence received by VA in June 2008, the Veteran submitted a notice of disagreement (NOD) with the 2008 rating decision.  The Board notes that this NOD was also timely with regard to the July 2007 rating decision.  The RO issued a statement of the case (SOC) on November 16, 2009.  As the one year time period from the notification of the denial decision had already expired, the appellant had sixty days from the date of the November 2009 SOC to file a substantive appeal.  The Veteran's VA Form 9 was received by VA on March 17, 2010; thus, it is not a timely substantive appeal.  However, the Board notes that the Veteran's representative, in correspondence received by VA on January 7, 2010, submitted additional evidence in support of the Veteran's PTSD claim.  Such additional evidence can be considered as an indication that the Veteran wished to continue an appeal of his claims and was received within 60 days of the November 2009 SOC.  

In Hunt v. Nicholson, 20 Vet. App. 519 (2006) the Court held that equitable tolling is applicable with respect to the statutory deadline for filing a substantive appeal set forth in 38 U.S.C. § 7105(d)(3).  Because there is nothing in the limited legislative history of 38 U.S.C. § 7105(d)(3) that would preclude equitable tolling in this instance, the Court found that the same principles that guided the United states Court of Appeals for the Federal Circuit in allowing equitable tolling of the deadline for filing a Notice of Appeal (NOA) with the Veterans Claims Court apply with equal force to tolling the deadline for filing substantive appeals.  Further, allowing equitable tolling of the deadline for filing a substantive appeal is in keeping with the recognition of the nonadversarial, uniquely pro-veteran claims process within VA.  As such, the Board finds that the rating decision on appeal is the July 2007 rating decision.    

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The claims file includes a July 2010 VA examination which has not been considered by the RO in adjudicating the Veteran's claims.  The Board, in the decision below, grants the Veteran's claim for entitlement to service connection for PTSD; thus, a remand for RO consideration of the evidence is not warranted and would not serve a useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  In the present claim the Veteran has been diagnosed with PTSD with depressive disorder symptoms secondary to PTSD; Therefore, the issue is styled accordingly.  The Board also notes that an October 2007 VA clinical record reflects that the Veteran has a pain disorder associated with Psychiatric and Medical factors.  

This issue of entitlement to service connection for a pain disorder associated with psychiatric and medical factors has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). (See October 2007 VA clinical records.) Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 


The issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from February 1968 to October 1970.

2.  The Veteran's service personnel records and STRs reflect that he participated in flights over hostile territory in support of ground forces, participated in at least six campaigns and/or counteroffensives, and came under rocket attack.  

3.  The Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   

4.  The Veteran has a diagnosis of PTSD based on combat related stressors in Vietnam.  


CONCLUSION OF LAW

PTSD with depressive disorder symptoms was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In VA correspondence to the Veteran in October 2006 VA informed the appellant of what evidence was required to substantiate his claim for service connection for PTSD, of his and VA's respective duties for obtaining evidence, and of the criteria for assignment of a disability rating and an effective date, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notices does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, buddy statements, VA medical records, and the statements of the Veteran in support of his claim, to include his testimony at a videoconference Board hearing.  

A VA examination and opinion with respect to the issue of entitlement to PTSD was obtained in July 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion was predicated on a review of the Veteran's clinical files and an interview with the Veteran regarding his claimed in-service stressors and symptoms, his pre-service life, and his post-service life.  Moreover, as the Board, in the decision below, grants the Veteran's claim for entitlement to service connection for PTSD, the Veteran has not been adversely prejudiced by any potential inadequacy in the examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

In the decision below, the Board grants the Veteran's claim for entitlement to service connection for PTSD with depressive disorder symptoms; thus, there is no further need for additional evidence to support the Veteran's.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  

Legal Criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

The law provides that when, after consideration of all evidence and material of record, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a Veteran's claim, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2011).

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The first element of a claim for service connection is evidence of a current disability.  The Veteran avers that he has PTSD due to his service in Vietnam.  The claims file includes a July 2010 VA examination report which reflects that the Veteran has a diagnosis of PTSD with depressive disorder symptoms based on combat experience.  Therefore, the Board finds that the first element has been met. 

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has alleged numerous stressors.  A July 2010 VA examination report reflects that the Veteran reported that he spent nearly three years in Southeast Asia as a helicopter crew chief.  He reported that at one point, his group was overrun by Vietcong and "there were dead everywhere" which he had to help pick up.  He also stated that he witnessed American soldiers killed, was fired upon, and killed many Vietcong.  

A July 2007 VA clinical record reflects that the Veteran reported that he had spent 2 years, 8 months, and 5 days in Vietnam.  He reported that while in Vietnam, he was a helicopter crew chief, and "he did multiple types of thing associated with this assignment.  He witnessed many of his fellow American soldiers being killed, he saw multiple soldiers going home in body bags, he was fired upon on multiple occasions, and he reportedly killed many [Vietcong] during his tour in [Vietnam]."

The Veteran's DD 214 reflects that the Veteran served in Vietnam from February 1968 to October 1970.  His last duty assignment in Vietnam was with an Artillery Group.  The Veteran's DD 215 reflects that he was awarded the Vietnam Service medal with two bronze service stars and one silver service star, the Air Medal, and the aviation aircraft crewman badges.

The claims file also includes a citation for the Air Medal.  It reflects that during the period June 1, 1970 to September 4, 1970, the Veteran actively participated in more than 25 aerial missions over hostile territory in support of operations against communist aggression.  

The Veteran's service personnel records reflect that he was a truck driver, aircraft mechanic, and crew chief.  They also reflect that he was involved in the following campaigns:  Tet Counteroffensive, Vietnam Counteroffensive Phase IV, Vietnam Counteroffensive Phase V, Vietnam Counteroffensive Phase VI, Tet 69/Counteroffensive, Vietnam summer - Fall 1969, and an "unnamed campaign". 

A March 1968 STR reflects that the Veteran had complaints of decreased hearing with an acute onset.  There is an annotation of "explosions".

A February 1, 1970 STR reflects that the Veteran had an acute strain of the right inguinal the previous night "while running with M-60 machine gun into bunker firing position during enemy rocket attack."

Thus, the Board gives the benefit of doubt to the Veteran and finds that his stressors of being fired upon, seeing dead bodies, and firing upon the enemy are consistent with the places, types, and circumstances of the Veteran's service.  As noted above, the military records reflect that the Veteran served in Vietnam for more than two years, participated in flights over hostile territory in support of combat ground forces, was involved in numerous counteroffensives, and was under a rocket attack on at least one occasion.  Therefore, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   

The third element for service connection is a medical nexus between an in-service injury and disease and the current disability.  

The Board notes that the diagnosis of PTSD does not specifically state that the Veteran's PTSD is related to a fear of hostile or terrorist activity; however, the July 2010 diagnosis by a staff psychologist notes that the Veteran's primary stressor related to PTSD is combat related stressors from Vietnam. Therefore, giving the benefit of the doubt to the Veteran, and after consideration of all of the evidence, the Board finds it is at least as likely as not that the Veteran's PTSD is causally related to active military service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to service connection for PTSD with depressive disorder symptoms is granted. 


REMAND

The Veteran contends that he has hypertension, to include as due to PTSD.  In the decision above, the Board granted entitlement to service connection for PTSD.  In addition, the Veteran is service connected for nine other disabilities, to include diabetes mellitus.  

The 2007 VA medical records reflect that the Veteran has hypertension.  It is noted that he has been diagnosed with benign hypertension as early as August 16, 1999 by Dr. C.R. 

The Board finds that VA should attempt to obtain clinical records relevant to the Veteran's diagnosis of hypertension, and a clinical opinion regarding whether it is causally related to service, to include as due to a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for hypertension, to include his earliest diagnosis and treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each provider identified, After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include August 16, 1999 VA records.  

2.  Make arrangements with an appropriate VA clinician to provide a medical opinion as to whether it is at least as likely as not that the Veteran's hypertension is causally related to service, or proximately due to, the result of, or chronically aggravated by, a service-connected disability, and not due to the natural progress of the nonservice-connected disability.  The claims folder and a copy of this remand must be made available to the examiner and clinical findings should be reported in detail.  Rationale must be provided for the opinion proffered.

If a VA clinician is does not feel that he/she can render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for such an examination.

3.  Following completion of the above, adjudicate the issue of entitlement to service connection for hypertension, to include as due to service-connected disability, with consideration of all evidence of record received since issuance of the most recent supplemental statement of the case.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


